EXHIBIT 10(y)
The registrant has requested confidential treatment with regard to portions of
this exhibit. This exhibit omits such confidential information (denoted by
asterisks) that has been filed separately with the Securities and Exchange
Commission.
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (the “Agreement”), is made and entered into as of the 7th
day of October 2009 by and between Liz Claiborne, Inc. (referred to herein as
“Licensor”), and J. C. Penney Corporation, Inc., its parent, J.C. Penney
Company, Inc. and their directly and indirectly wholly owned subsidiaries
(referred herein as “Licensee”).
WHEREAS, Licensor is the owner of the “Liz Claiborne”, “Liz & Co.”, “Claiborne”,
“and “Concepts By Claiborne” trademarks with various stylized designs, together
with the trade dress and the goodwill associated with the such trademarks; and
WHEREAS, Licensor and Licensee desire to enter into this License Agreement with
respect to the sale and manufacture of certain merchandise specified herein upon
the terms and conditions herein set forth.
NOW, THEREFORE, the parties hereto agree as follows:
1. DEFINITIONS. As used in this Agreement the following terms will mean:
1.1 Trademarks or Marks will mean only the “Liz Claiborne”, “Liz & Co.”,
“Claiborne”, and “Concepts By Claiborne” trademarks, with such logomarks and in
the type styles and typefaces that are related thereto as of the date hereof, as
well as any taglines or phrases associated with or created during the Term that
function as trademarks and any of the logos created during the Term.
1.2 Licensed Merchandise, Licensed Goods or Licensed Products will mean
merchandise designed by or for Licensor, or subject to Licensor’s prior
approval, designed by or for Licensee, which is offered by Licensee by virtue of
the authority granted in this Agreement which displays the Trademarks on such
products, hang-tags, labels and/or other means of packaging or source
identification. Merchandise purchased from Licensor’s Existing Licensees is not
Licensed Merchandise for which any royalties are due under this Agreement.
1.3 Product Categories will mean the product categories listed on Exhibit A.

 





--------------------------------------------------------------------------------



 



1.4 Territory will mean (i) worldwide only with respect to the manufacture of
Licensed Products; and (ii) for the sale, marketing, merchandising, advertising
and promotion of Licensed Products (a) retail stores in the United States
(including the District of Columbia), and Puerto Rico; and (b) normal
distribution territory in the United States (including the District of Columbia)
and Puerto Rico for orders received by Licensee’s catalog and electronically
enabled commerce, whether currently known or hereafter coming into existence,
and those United States military installations throughout the world provided
such sales originate in the United States (the “Sales Territory”, with the
“Sales Territory” being a subset of the “Territory”). Licensor agrees that on a
non-exclusive basis, a de minimus amount, as reasonably determined by Licensor,
of sales made through Licensee’s United States based catalog and e-commerce
platforms may be shipped to consumers outside of the United States. For the
purposes of liquidation, Licensee agrees that Licensee shall not knowingly
authorize the sale, resale or transfer of any Licensed Products outside the
Sales Territory. Licensee agrees that it will not knowingly authorize the resale
or transfer of any Licensed Products to any other retailer, wholesaler,
intermediary, or agent of any other person or entity, foreign or domestic, that
Licensee knew or should have known had the intent to resell the Licensed
Products, without Licensor’s consent, unless all tags, labels or other
references to the Licensed Marks have been, or will be before resale, removed or
otherwise made illegible and unidentifiable with the Licensed Marks.
1.5 Net Sales shall mean (i) for retail store sales, the actual retail price
paid to Licensee by Licensee’s retail customers (not including any sales or
other taxes, transportation or handling charge) for all Licensed Products sold,
less any discounts, refunds, credits, or returns given by Licensee to its
customers; and (ii) for catalog, mail order and e-commerce sales, gross
shipments, less free transportation and handling promotional programs, less
returns, less an amount not to exceed *** of the actual aggregate retail price
paid to Licensee by Licensee’s retail customers that represents customer order
adjustments (as distinct from discounts, refunds, credits or returns) for
damaged or defective Licensed Products sold to retail customers via Licensee’s
catalog, mail order and e-commerce operations (“Customer Order Adjustments”).

 

2



--------------------------------------------------------------------------------



 



1.6 Gross Profit will mean ***
1.7 IP Rights will mean all intellectual and industrial property interests in or
to items now or hereafter owned and/or created by or on behalf of Licensor
(including by Licensee), other than the Trademarks, whether or not copyrightable
or patentable, including, without limitation, patterns, designs and trade dress
in and to any products and to any prints, package designs, labels, advertising
and other promotional materials, used on or in conjunction with any of the
Trademarks or the Licensed Products.
1.8 Concept Sample will mean the prototype sample prepared by Licensee in
accordance with the design specifications described in Section 4, including
color, concept and design aesthetic.

 

3



--------------------------------------------------------------------------------



 



1.9 Affiliate will mean any entity having any relationship, contract, or
arrangement with either party with respect to any matter which affects or is
affected by this Agreement wherein this entity has or exercises or has the power
to exercise, directly or indirectly, in any manner, control, direction, or
restraint of that party or wherein such entity and that party are subject to
common or mutual control, direction, or restraint or wherein that party has the
power to exercise, directly or indirectly, in any manner, control, direction, or
restraint of such entity.
1.10 Contract Year will mean a 12 month period (other than for the First
Contract Year), as defined in Section 5.1.
2. GRANT OF LICENSE. Upon the terms and conditions contained in this Agreement,
and subject to Section 3, Licensor hereby grants to Licensee, and Licensee
hereby accepts, the non-exclusive right and license to use the Trademarks and IP
Rights during the Term (i) to sell, market, distribute, advertise, promote
and/or otherwise exploit the Licensed Products in the Product Categories in the
Sales Territory (the “Sales Territory License”) and (ii) to manufacture and/or
have manufactured Licensed Products in the Product Categories worldwide (the
“Manufacturing License”); provided that the Sales Territory License (x) will
become exclusive on August 1, 2010 (the “Exclusivity Effective Date”) and
(y) will not include the right to grant sublicenses to third parties, except to
Licensee’s third party contract manufacturers of any Licensed Product. Licensee
agrees that, subject to the foregoing clause (y) and Section 12, the Sales
Territory License and the Manufacturing License are strictly personal to
Licensee.

 

4



--------------------------------------------------------------------------------



 



Licensee and Licensor will devote sufficient financial resources to support
their businesses and operations as required hereunder. Licensee will use its
reasonable best efforts to develop and maintain a substantial, enduring and
expanding business under this Agreement, and to sell a maximum quantity of
Licensed Merchandise consistent with the high standards and prestige associated
with the Trademarks during the Term of this Agreement and consistent with the
terms of this Agreement.
3. EXCLUSIVITY.
(a) Licensor warrants and represents that it will not itself sell, distribute or
otherwise exploit, nor license or grant any other person or entity the rights to
sell, distribute or otherwise exploit any products bearing (i) the Trademarks;
(ii) any mark that comprises, consists of or includes ELIZABETH, LIZ, and/or
CLAIBORNE; (iii) or any combination of the foregoing; (iv) any derivative of any
of the foregoing; or (iv) any mark confusingly similar to the foregoing in the
Sales Territory from the Exclusivity Effective Date and continuing throughout
the Term of this Agreement. Notwithstanding the preceding, Licensee acknowledges
and agrees that:
(i) the Trademarks are subject to licenses for certain product categories with
third parties as indicated on Exhibit C (the “Existing Licenses”) and that
Licensee’s rights hereunder do not include rights to the categories of products
listed on such Exhibit; ***

 

5



--------------------------------------------------------------------------------



 



***
(ii) Licensor will retain the right to manufacture jewelry products (other than
“watches” and “fine jewelry”, defined as jewelry made of precious metals, such
as karat gold and .925 silver, jewelry set with genuine or created precious or
semiprecious stones or pearls, and in-case watches) bearing any of the
Trademarks, provided that Licensor will sell such jewelry products only to
Licensee on terms to be agreed to by the parties from time to time. Licensor
agrees to notify Licensee of any changes to the current manufacturing structure
for jewelry products it manufactures under this subsection.
(b) Furthermore, during the term of this Agreement, Licensor retains the
following rights in the Sales Territory:
(i) all rights to the Liz Claiborne New York trademark; provided that Licensor
will limit distribution in the Sales Territory to retail sales through
Licensor’s retail stores (the “Outlet Stores”) and through QVC, Inc. ***. It is
understood that there shall be no limitation on distribution outside of the
Sales Territory.
(ii) all rights to the Lizwear trademark; provided that Licensor agrees that
distribution of Lizwear will be limited to ***.

 

6



--------------------------------------------------------------------------------



 



(iii) all rights to the LizGolf trademark; provided that Licensor agrees that
distribution of LizGolf will be limited to ***; and
(iv) all rights to the Trademarks not otherwise granted under this Agreement.
(v) In addition, Licensee acknowledges that the lenders and certain other
secured partners under Licensor’s Amended and Restated Credit Agreement,
together with any amendment, modification, replacement, renewal, extension or
refinancing thereof (the “Credit Agreement”), have been and may in the future be
granted, an irrevocable, royalty-free, non-exclusive license in order for the
lenders and such secured parties to exercise their rights in the event of a
Licensor default under the Credit Agreement.
4. DESIGN AND PRODUCTION.
4.1 During the Term, Licensor will provide design services to Licensee as
provided in this Section 4, and Licensee will only utilize designs provided or
approved by Licensor on Licensed Products. Licensor will reasonably adhere to
Licensee’s design and sourcing calendar by category and collection by season. A
sample calendar is attached as Exhibit D. Design calendars may be updated from
time to time upon mutual agreement of the parties, any such updates to be agreed
to in adequate time for both parties to comply with such updated calendar.
4.2 Licensee agrees to consider Licensor’s suggestions regarding fabric and trim
vendors. Licensee has the final approval regarding which fabric and trim vendor
will be utilized, provided that Licensee meets the Licensor’s specifications in
the product packages.
4.3 If Licensor provides the product design, Licensor is responsible for
providing the design aesthetic, including color, concept, print and pattern,
substantially in the form of the product packages in Exhibit E. Beginning on
March 1, 2010, or as soon as the parties are reasonably able to meet software
and technical requirements, both parties will be responsible for directly
utilizing the Flex PLM system, provided Licensee will be responsible for any
license fees related to the Flex PLM system incurred by Licensor. Licensor may,
from time to time, request that Licensee provide designs. In such event,
Licensee will provide such designs for Licensor’s approval, including color,
concept, print and pattern.

 

7



--------------------------------------------------------------------------------



 



4.4 ***
4.5 Licensee will provide the Concept Sample and submit to Licensor. Licensor
will evaluate the Concept Sample to ensure it meets the design specifications
and for initial fit. On the initial fit, Licensor will give feedback as to
technical specifications and design aesthetic to bring the Concept Sample in
line with the original design aesthetic. If Licensor, in its reasonable
discretion, advises Licensee that such Concept Sample materially differs from
the design specifications or fit, Licensee will revise and resubmit a Concept
Sample.
4.6 Licensee will be responsible for the final approval of color, production and
fit, consistent with the design specifications. Licensor will be responsible for
the final approval of print strike offs.
4.7 Licensee will provide a final confirmation sample to Licensor before
Licensee’s final line turnover.
4.8 Licensor will provide conceptual design for the product packaging in the
form of digital camera-ready artwork for the logos. Licensee will create a
packaging style guide to be reviewed and mutually agreed upon at the major
divisional strategy meetings. Before November 20, 2009, Licensor will review the
logos to be utilized with the Trademarks. Such logos should be planned for use
for a reasonable period of time. Following the launch of the first seasonal
offerings, Licensor will review with Licensee any changes to its Trademark
strategy in the Sales Territory, including any logo changes. In such event, both
parties will discuss Licensor’s Trademark strategy and the sharing of any
expenses related to logo changes. In any event, unless mutually agreed to by the
parties, Licensee is not obligated to use any new versions of the Trademarks or
logos. Licensee will source all product packaging.

 

8



--------------------------------------------------------------------------------



 



4.9 For samples or designs submitted under this Section 4 from the date of
execution through February 28, 2010, Licensor will have ten (10) business days
to approve the sample or design, such approval not to be unreasonably withheld.
For samples or designs submitted under this Section 4 from March 1, 2010,
through July 31, 2010, Licensor will have seven (7) business days to approve the
sample or design, such approval not to be unreasonably withheld. For samples or
designs submitted under this Section 4 from and after August 1, 2010, Licensor
will have five (5) business days to approve the sample or design, such approval
not to be unreasonably withheld. If Licensor fails to respond to a request for
approval within the agreed time-frame, the sample will be deemed approved.
4.10 Before the start of a design season, Licensee must provide a conceptual
merchandise plan that includes a number of styles by category, target cost and
SKU count within an item. Licensor will target developing styles at a minimum
2:1 ratio to the number of styles in the conceptual merchandise plan, unless
otherwise agreed upon by the parties.
4.11 Licensor agrees to maintain 15-20 full time employees dedicated to design
for the Licensed Merchandise. Licensee agrees to maintain a sourcing and product
development team for the Licensed Products in Plano, Texas. In Asia, Licensee
agrees that the Licensed Merchandise will receive the same type of staffing that
Licensee normally affords to its similar private brands.

 

9



--------------------------------------------------------------------------------



 



4.12 A semi-annual review with Senior Product Development and Merchandising
Management will be held around the timing of the division strategy meetings as
set forth on Exhibit D.
4.13 Licensee acknowledges that, subject to the Purchase Options and the
licenses granted under this Agreement, this Agreement does not grant any rights
to Licensee with respect to any design independently developed by Licensee or
Licensee’s suppliers and used on any Licensed Products. Subject to the Purchase
Options, Licensee and Licensor agree and intend that all created works of
authorship including, but not limited to, such works comprising or included in
Licensed Products, advertising, packaging, and merchandising materials, created
by Licensee or other persons or entities and used with the Licensed Mark(s), are
Works Made For Hire within the meaning of the United States Copyright Act of
1976 shall be the property of Licensor who shall be entitled, subject to the
licenses granted to Licensee under this Agreement, to use and license others to
use such works of authorship. To the extent such works of authorship are not
Works Made For Hire as defined by the United States Copyright Act of 1976,
Licensee shall assign to Licensor copyright in such works of authorship.
5. EFFECTIVE DATE, TERM, TERMINATION, OPTIONS.
5.1 This Agreement shall be effective as of the date first written above and
shall extend from such effective date through July 31, 2020, (the “Expiration
Date”) equaling 10 Contract Years (defined below), unless earlier terminated as
provided below, provided that, unless terminated for default earlier, the first
seasonal offering under this Agreement will be the Fall 2010 season and the last
seasonal offering will be the Summer season of the last Contract Year. All
contract periods referred to in this Agreement shall be 12-month periods, with
each Contract Year commencing the first day of Licensee’s fiscal month of August
and each Contract Year expiring the last day of Licensee’s fiscal month of July
(each such 12 month period a “Contract Year”); provided that the First Contract
Year will consist of approximately 20 months, commencing on the date first
written above (the “Commencement Date”) and expiring on the last day of
Licensee’s fiscal July 2011. Notwithstanding the commencement of this Agreement
on the Commencement Date, Licensee’s exclusive rights will not begin until
August 1, 2010 (the “Exclusivity Effective Date”).

 

10



--------------------------------------------------------------------------------



 



5.2 Licensee will have the option to terminate this Agreement for convenience
prior to the Expiration Date (“Termination Option”). Licensee must exercise the
Termination Option, if at all, during the fourth Contract Year, but in no event
later than July 31, 2014. If the Licensee exercises the Termination Option, the
term of this Agreement will expire at the end of the sixth Contract Year.
5.3 It is the parties’ intention that the Licensee be granted options (the
“Purchase Options”) to acquire from Licensor the Option Assets (defined below)
on the terms and conditions set forth in this section. However, Licensee
understands and acknowledges that pursuant to Licensor’s Credit Agreement, the
Option Assets are subject to a first priority lien in favor of the lenders and
certain other secured parties thereunder. Moreover, Licensee understands and
acknowledges that pursuant to the terms of the Credit Agreement, Licensor must
obtain the consent of certain required lenders under the Credit Agreement in
order to grant an option (including the Purchase Option) to the Option Assets
(the “Lender Consent”). Upon Licensor obtaining the Lender Consent, Licensor
will grant to Licensee the Purchase Option, on the terms and subject to the
conditions set forth in this Section 5.3. Notwithstanding anything to the
contrary contained in this Agreement, a Purchase Option, if granted, may only be
exercised by Licensee during an Option Period.

 

11



--------------------------------------------------------------------------------



 



5.3.1 The “Option Assets” shall mean the “Acquired Assets” as defined in the
Purchase Agreement attached hereto as Exhibit G (the “Purchase Agreement”).
5.3.2 No later than 30 calendar days before the Year 4 Option Period (as defined
below), and the Year 10 Option Period, Licensor will provide Licensee with a
then current draft Disclosure Letter (as defined in the Purchase Agreement).
5.3.3 Year Four Purchase Option. During the period ending 10 calendar days after
the end of the fourth Contract Year (the “Year 4 Option Period”), Licensee may
exercise the Purchase Option.
(a) If Licensee elects to exercise the Year Four Purchase Option, Licensee shall
deliver to Licensor, during the Year 4 Option Period and in accordance with the
requirements of Section 17.1 hereof, an irrevocable written notice (the
“Exercise Notice”) of such exercise, together with two originals of the Purchase
Agreement, revised only to reflect the provisions of this Section 5.3.3 and to
include a then current Disclosure Letter, duly executed by Licensee. Within 10
calendar days after valid delivery of the Exercise Notice to Licensor by
Licensee, Licensor shall date and duly execute the two originals of the Purchase
Agreement executed and delivered by Licensee to Licensor and shall deliver to
Licensee, in accordance with the requirements of Section 17.1 hereof, one fully
executed original of the Purchase Agreement, together with all required
exhibits, annexes and disclosure schedules thereto, which thereupon shall become
binding on the parties in accordance with its terms (the “Executed Year 4
Purchase Agreement”). Licensor shall not be obligated (i) in connection with
Licensee’s exercise of the Year Four Purchase Option, to accept any terms or
conditions, or to make any representations, warranties or covenants, regarding
the Option Assets or otherwise, that are not set forth in the Purchase Agreement
or (ii) to sell the Option Assets to Licensee except in accordance with the
terms and conditions set forth in the Executed Year 4 Purchase Agreement.

 

12



--------------------------------------------------------------------------------



 



(b) If Licensee elects to exercise the Year Four Purchase Option, this License
Agreement will terminate upon the Closing of the Executed Year 4 Purchase
Agreement. If Licensee does not validly exercise the Year Four Purchase Option
during the Year 4 Option Period, the Year Four Purchase Option shall terminate,
and be of no further force and effect, as of the expiration of the Year 4 Option
Period, in which event this Agreement will continue in full force and effect.
(c) If Licensee elects to exercise the Year 4 Purchase Option, the “Purchase
Price” (as used in the Purchase Agreement) to be paid by Licensee will be an
amount equal to the greater of (i) *** and (ii) *** times the average of the
total payments paid or payable by Licensee in respect of the fourth and fifth
Contract Years, but not to exceed ***.
(d) If Licensee elects to exercise the Year 4 Purchase Option, the “Closing” (as
used in the Purchase Agreement) shall be subject to a closing condition, for the
benefit of Licensor, that all Fees in respect of all periods through and
including the fifth Contract Year shall have been paid in full.
5.3.4 Change of Control Purchase Option. Licensee may exercise the Purchase
Option, following a Change of Control (defined below), during the period of 10
calendar days after the later of Licensee’s receipt of (i) written notice from
Licensor of a Change of Control and (ii) Licensor’s Disclosure Letter (the
“Change of Control Option Period”).

 

13



--------------------------------------------------------------------------------



 



(a) “Change of Control” shall mean the first occurrence of any of the following:
(i) the sale, in one or a series of related transactions, of all or
substantially all of the assets of the Licensor and its subsidiaries, taken as a
whole;
(ii) the liquidation or dissolution of the Licensor;
(iii) the acquisition by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934) of beneficial ownership
of more than 50% of the common stock of Licensor; or
(iv) the Licensor consolidates with, or merges with or into, any person or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934),
or any person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934), consolidates with, or merger with or into, the Licensor,
in any such event pursuant to a transaction in which the outstanding voting
stock of the Licensor is converted into or exchanged for cash, securities or
other property, other than any such transaction where the voting stock of the
Licensor outstanding immediately prior to such transaction is converted into or
exchanged for voting stock of the surviving or transferee person constituting a
majority of the outstanding shares of such voting stock of such surviving or
transferee person immediately after giving effect to such transaction.
(b) If Licensee elects to exercise the Change of Control Purchase Option,
Licensee shall deliver to Licensor, during the Change of Control Option Period
and in accordance with the requirements of Section 17.1 hereof, the Exercise
Notice, together with two originals of the Purchase Agreement, revised only to
reflect the provisions of this Section 5.3.4, and to include a then current
Disclosure Letter, duly executed by Licensee. Within 10 calendar days after
valid delivery of such Exercise Notice to Licensor by Licensee, Licensor shall
date and duly execute the two originals of the Purchase Agreement executed and
delivered by Licensee to Licensor and shall deliver to Licensee, in accordance
with the requirements of Section 17.1 hereof, one fully executed original of the
Purchase Agreement, together with all required exhibits, annexes and disclosure
schedules thereto, which thereupon shall become binding on the parties in
accordance with its terms (the “Executed COC Purchase Agreement”). Licensor
shall not be obligated (i) in connection with Licensee’s exercise of the Change
of Control Purchase Option, to accept any terms or conditions, or to make any
representations, warranties or covenants, regarding the Option Assets or
otherwise, that are not set forth in the Purchase Agreement or (ii) to sell the
Option Assets to Licensee except in accordance with the terms and conditions set
forth in the Executed COC Purchase Agreement.

 

14



--------------------------------------------------------------------------------



 



(c) If Licensee exercises the Change of Control Purchase Option, this License
Agreement will terminate upon the Closing of the Executed COC Purchase
Agreement. If Licensee does not validly exercise the Change of Control Purchase
Option during the Change of Control Option Period, the Change of Control
Purchase Option shall terminate, and be of no further force and effect, as of
the expiration of the Change of Control Option Period, in which event this
Agreement will continue in full force and effect.
(d) If Licensee exercises the change of Control Purchase Option, the “Purchase
Price” (as used in the Purchase Agreement) to be paid by Licensee will be the
sum of Fees payments due through the Closing of the Executed COC Purchase
Agreement plus the amounts shown below:

      EXERCISE NOTICE IN CONTRACT YEAR(S)   AMOUNT
***
  ***
***
  ***
***
  ***
***
  ***

5.3.5 LCNY Purchase Option. Licensee may exercise the Purchase Option during the
period of 10 calendar days after the later of (i) *** or (ii) Licensor’s
Disclosure Letter (the “LCNY Option Period”).

 

15



--------------------------------------------------------------------------------



 



(a) If Licensee elects to exercise the LCNY Purchase Option (defined in
Section 10.2.5), Licensee shall deliver to Licensor, during the LCNY Option
Period and in accordance with the requirements of Section 17.1 hereof, the
Exercise Notice, together with two originals of the Purchase Agreement, revised
only to reflect the provisions of this Section 5.3.5, and to include a then
current Disclosure Letter, duly executed by Licensee. Within 10 calendar days
after valid delivery of the Exercise Notice to Licensor by Licensee, Licensor
shall date and duly execute the two originals of the Purchase Agreement executed
and delivered by Licensee to Licensor and shall deliver to Licensee, in
accordance with the requirements of Section 17.1 hereof, one fully executed
original of the Purchase Agreement, together with all required exhibits, annexes
and disclosure schedules thereto, which thereupon shall become binding on the
parties in accordance with its terms (the “Executed LCNY Purchase Agreement”).
Licensor shall not be obligated (i) in connection with Licensee’s exercise of
the LCNY Purchase Option, to accept any terms or conditions, or to make any
representations, warranties or covenants, regarding the Option Assets or
otherwise, that are not set forth in the Purchase Agreement or (ii) to sell the
Option Assets to Licensee except in accordance with the terms and conditions set
forth in the Executed LCNY Purchase Agreement.
(b) If Licensee exercises the LCNY Purchase Option, this License Agreement will
terminate upon the Closing of the Executed LCNY Purchase Agreement. If Licensee
does not validly exercise the LCNY Purchase Option during the LCNY Option
Period, the LCNY Purchase Option shall terminate, and be of no further force and
effect, as of the expiration of the LCNY Option Period, in which event this
License Agreement will continue in full force and effect, unless Licensee
exercises, or has exercised, its right to terminate this Agreement.

 

16



--------------------------------------------------------------------------------



 



(c) If Licensee exercises the LCNY Purchase Option, the “Purchase Price” (as
used in the Purchase Agreement) to be paid by Licensee will be the sum of Fees
payments due through the Closing of the Executed LCNY Purchase Agreement plus
the amounts shown below:

      EXERCISE NOTICE IN CONTRACT YEAR(S)   AMOUNT
***
  ***
***
  ***
***
  ***
***
  ***

5.3.6 Year Ten Option. Licensee may exercise the Purchase Option during the
period ending 10 calendar days after the end of the ninth Contract Year (“Year
10 Option Period”), together with the Year 4 Option Period, the Change of
Control Option Period and the LCNY Option Period, the “Option Periods”).
(a) If Licensee elects to exercise the Year Ten Purchase Option, Licensee shall
deliver to Licensor, during the Year 10 Option Period and in accordance with the
requirements of Section 17.1 hereof, the Exercise Notice, together with two
originals of the Purchase Agreement, revised only to reflect the provisions of
this Section 5.3.6, and to include a then current Disclosure Letter, duly
executed by Licensee. Within 10 calendar days after valid delivery of the
Exercise Notice to Licensor by Licensee, Licensor shall date and duly execute
the two originals of the Purchase Agreement executed and delivered by Licensee
to Licensor and shall deliver to Licensee, in accordance with the requirements
of Section 17.1 hereof, one fully executed original of the Purchase Agreement,
together with all required exhibits, annexes and disclosure schedules thereto,
which thereupon shall become binding on the parties in accordance with its terms
(the “Executed Year 10 Purchase Agreement”). Licensor shall not be obligated
(i) in connection with Licensee’s exercise of the Year Ten Purchase Option, to
accept any terms or conditions, or to make any representations, warranties or
covenants, regarding the Option Assets or otherwise, that are not set forth in
the Purchase Agreement or (ii) to sell the Option Assets to Licensee except in
accordance with the terms and conditions set forth in the Executed Year 10
Purchase Agreement.

 

17



--------------------------------------------------------------------------------



 



(b) If Licensee exercises the Year Ten Purchase Option, this License Agreement
will terminate upon the Closing of the Executed Year 10 Purchase Agreement. If
Licensee does not validly exercise the Year Ten Purchase Option during the Year
10 Option Period, the Year 10 Purchase Option shall terminate, and be of no
further force and effect, as of the expiration of the Year 10 Option Period, in
which event this Agreement will continue in full force and effect.
(c) If Licensee exercises the Year 10 Purchase Option, the “Purchase Price” (as
used in the Purchase Agreement) to be paid by Licensee will be ***.
(d) If Licensee exercises the Year 10 Purchase Option, the “Closing” (as used in
the Purchase Agreement) shall be subject to a closing condition, for the benefit
of Licensor, that all Fees in respect of all periods through and including the
tenth Contract Year shall have been paid in full.
5.4 If Licensor has not obtained the Lender Consent by October 8, 2010, the
Licensee shall have the right to request by notice delivered under Section 17.1
to renegotiate the terms hereof. If Licensee has made such request and the
parties have not reached an agreement on new terms within sixty days from
Licensor’s receipt of Licensee’s notice, either party can terminate this
Agreement, which shall be the sole and exclusive remedy of Licensee under this
Agreement or otherwise against Licensor as a result of the failure to obtain the
Lender Consent.

 

18



--------------------------------------------------------------------------------



 



6. RIGHTS ON TERMINATION/EXPIRATION.
(a) Upon the expiration or termination of this Agreement (whether by reason of
the expiration of the Term of this Agreement, or by earlier termination of this
Agreement as provided hereunder or otherwise, but not including if this
Agreement is terminated following Licensee’s exercise of any Purchase Option),
all rights herein granted to Licensee shall terminate and revert automatically
to Licensor without any payment of consideration of any kind to Licensee, and,
subject to Licensee’s rights set forth in Section 6(d), Licensee hereby
irrevocably releases and disclaims any right or interest in or to any and all of
the foregoing after the effective date of such expiration or termination of this
Agreement and neither Licensee nor any of its receivers, representatives,
trustees, agents, successors or assigns (by operation of law or otherwise) will
have any right to manufacture, exploit, advertise, merchandise, promote, sell,
distribute or deal in or with Licensed Merchandise, and Licensee and all of its
assignees, successors or assigns (by operation of law or otherwise) will
forthwith discontinue all use of the IP Rights, Marks and any derivation,
component, variation or simulation thereof, or any mark confusingly similar
therewith, and all references thereto or hereto.
(b) Licensee agrees that from the date of expiration or termination of this
Agreement (whether by reason of the expiration of the term of this Agreement, or
by earlier termination of this Agreement as provided hereunder or otherwise but
not including if this Agreement is terminated following Licensee’s exercise of
any Purchase Option), Licensee shall not place new orders for Licensed Products
to be manufactured.

 

19



--------------------------------------------------------------------------------



 



(c) Following the expiration or termination of this Agreement (whether by reason
of the expiration of the term of this Agreement, or by earlier termination of
this Agreement as provided hereunder or otherwise but not including if this
Agreement is terminated following Licensee’s exercise of any Purchase Option),
Licensee will maintain Licensor’s access to systems and information for at least
nine months after the termination or expiration.
(d) Following the expiration or termination of this Agreement (whether by reason
of the expiration of the term of this Agreement, or by earlier termination of
this Agreement as provided hereunder or otherwise, but not including if this
Agreement is terminated following Licensee’s exercise of any Purchase Option),
Licensee may, on a non-exclusive basis use the Licensed Marks in connection with
the sale of Approved Licensed Merchandise for the six (6) month period
immediately following the expiration or termination (the “Sell-off Period”)
provided Licensee fully complies with the provisions of this Agreement in
connection with such disposal. Licensee will be obligated to pay Licensor the
sale royalty of *** in respect of all of its sales of Licensed Merchandise
during the Sell-off Period.
6.1 Outlet Rights & Obligations. In the event Licensee exercises the Year 4
Purchase Option, Licensor agrees that net sales of products bearing trademarks
licensed to Licensor under the Reverse License in the Purchase Agreement through
its Outlet Stores (“Outlet Net Sales”) during the period of the sixth Contract
Year through the tenth Contract Year shall be subject to payment of a commission
to Licensee of ***. Outlet Net Sales shall mean the actual retail price paid to
Licensor by Licensor’s retail customers (not including any sales or other taxes,
transportation or handling charge) for all products sold under the Reverse
License at its Outlet Stores, less any discounts, refunds, credits, or returns
given by Licensor to its customers. Licensor agrees to pay Licensee any
commissions due under this Subsection 6.1. on a quarterly basis within
forty-five (45) days after the end of the fiscal calendar. If payments of such
commissions are delayed for any reason, interest will accrue on the unpaid
principal amount of such payment at the prime rate (as defined) plus two (2%)
percent (the “Default Rate”). The “prime rate” shall be as published from time
to time by JP Morgan Chase Bank in New York City, adjusted each January 1 and
July 1, to reflect the prime rate in effect at each such date, each such
adjusted rate to apply for the six (6) months immediately following such
adjustment.

 

20



--------------------------------------------------------------------------------



 



6.2 Notwithstanding any termination or expiration of this Agreement (whether by
reason of the expiration of the term of this Agreement, or by earlier
termination of this Agreement as provided hereunder or otherwise), the parties
will have, and hereby reserve, all the rights and remedies which either party
may have, at law or in equity, including with respect to (a) the collection of
royalties or other funds payable by the other party pursuant to this Agreement;
(b) the enforcement of all rights relating to the establishment, maintenance and
protection of the Licensed Mark(s); and (c) damages for breach of this Agreement
on the part of the other party.
6.3 Notwithstanding anything to the contrary contained in this Agreement, if
this Agreement expires or terminates other than under a Purchase Option,
Licensor will have the right to grant licenses with respect to Licensed
Merchandise, in the Territory, at any time commencing twelve (12) months prior
to the expiration or termination of this Agreement, except that in no event may
Licensor or any third party licensee of Licensor ship for sale any Licensed
Merchandise until after the effective date of the termination or expiration of
this Agreement, and the first collection of Merchandise to be sold thereunder is
the collection following the last seasonal collection sold hereunder. Nothing
contained herein will be construed to prevent any such third party licensee from
showing such Licensed Merchandise and accepting orders therefore prior to the
termination hereof.

 

21



--------------------------------------------------------------------------------



 



7. DESIGN SERVICE FEES AND ROYALTIES.
7.1 Payment Periods. Each Contract Year will consist of four quarterly payment
periods, with the first quarterly period of each year commencing on the first
day of Licensee’s fiscal month of August and the fourth quarterly period ending
on the last day of Licensee’s fiscal month of July, with the first quarterly
payment period of the first Contract Year commencing on the first day of
Licensee’s fiscal month of August 2010 and the last quarterly period of the
first Contract Year ending on the last day of Licensee’s fiscal month of
July 2011. For each quarterly payment period, Licensor will make a payment that
includes a Design Service Fee and a Royalty, as described below (collectively,
“Fees”) within forty-five (45) days after the end of each fiscal quarter.
7.2 Design Service Fee. In each Contract Year, Licensee will pay a Design
Service Fee of ***, in equal quarterly payments, for the design services
performed by Licensor, as described in Section 4 (“Design Service Fee”).
7.3 Royalty. In each Contract Year, Licensee will pay Licensor a Royalty, in
quarterly payments consisting of the Sales Royalty plus the Gross Profit Share
(“Royalty”).
7.4 Sales Royalty. The Sales Royalty will be an amount equal to:
*** on Net Sales up to the first *** achieved in each Contract Year, then
*** on Net Sales over *** achieved in such Contract Year
***

 

22



--------------------------------------------------------------------------------



 



 ***
7.5 ***
7.6 Guaranteed Minimum Fee. At a minimum, in each Contract Year Licensee will
pay to Licensor for such Contract Year a guaranteed minimum royalty and Design
Service fee (“Guaranteed Minimum Fee” or “GMF”), as set forth below. Other than
the First Contract Year, the GMF for each Contract Year shall be paid in equal
quarterly installments (each such amount a “Quarterly GMF”), with each Quarterly
GMF payment to be made within forty-five (45) days of the end of each of
Licensee’s fiscal quarters for such Contract Year. For the First Contract Year,
Licensee shall pay Licensor the amount of *** as part of the First Contract
Year’s GMF payment, such amount to be payable within five (5) business days of
the Licensor notifying Licensee of the Lender Consent, and the rest of the First
Contract Year’s GMF in four equal quarterly installments within forty-five
(45) days of the end of each of the Licensee’s fiscal quarters for the First
Contract Year. No credit shall be permitted against the GMF paid or payable in
respect of any Contract Year on account of GMF or Fee paid or payable in respect
of any other Contract Year.

 

23



--------------------------------------------------------------------------------



 



7.7 Excess Royalty. For each quarterly payment period of each Contract Year,
Licensee will pay Licensor an excess royalty, which will be the amount by which
the Royalty calculated for such quarterly period exceeds the Quarterly GMF. Such
payments will be made within forty-five (45) days of the end of such quarterly
payment period for such Contract Year (the “Excess Royalty”). Each quarterly
Royalty Payment will be adjusted so the year to date sum of Royalty payments
within such contract year is equal to the greater of year to date GMF or the
total year to date royalty calculated. Notwithstanding the preceding, the
parties agree that for purposes of calculating the First Contract Year’s Excess
Royalty, in lieu of using such Contract Year’s Annual GMF to calculate excess
royalty payment and any true-up, the parties will use the amount of ***.

 

24



--------------------------------------------------------------------------------



 



***
If at any time, Licensor owes Licensee after the Quarterly Royalty calculation,
Licensee can apply this credit towards quarterly GMF payments. If Licensor owes
Licensee more than quarterly GMF due, than Licensor must pay Licensee within
45 days of the end of Licensee’s fiscal quarterly period.

 

25



--------------------------------------------------------------------------------



 



7.8 Guaranteed Minimum Fee Amounts.
GUARANTEED MINIMUM FEES (GMF)

      CONTRACT YEAR   AMOUNT
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***

***
7.9 If the payment of any Fees is delayed for any reason, interest will accrue
on the unpaid principal amount of such payment at the prime rate (as defined)
plus two (2%) percent (the “Default Rate”). The “prime rate” shall be as
published from time to time by JP Morgan Chase Bank in New York City, adjusted
each January 1 and July 1, to reflect the prime rate in effect at each such
date, each such adjusted rate to apply for the six (6) months immediately
following such adjustment.
7.10 ***

 

26



--------------------------------------------------------------------------------



 



***
8. REPORTS, RECORD KEEPING AND AUDITS.
8.1 Maintenance of Records. The parties shall keep true and accurate books of
account and records in accordance with generally accepted accounting principles,
consistently applied, covering all transactions relating to this Agreement and
the licenses hereby granted or the Reverse License granted in the Purchase
Agreement (the “Books and Records”). Such Books and Records shall be maintained
for a period sufficient for the other party to perform any audits authorized by
this Agreement, such period to consist of at least a 24-month rolling period.
8.2 Quarterly Reports. All quarterly fee payments shall be accompanied by a
report (individually, the “Quarterly Report” and collectively, the “Quarterly
Reports”) substantially in the form set forth on Exhibit G.
8.3 Audit. Once a year for the prior 24 months only, a party and its duly
authorized financial representatives, following the other party’s Chief
Financial Officer’s receipt of a notice from the first party’s Chief Financial
Officer, will have the right upon reasonable notice and at all reasonable hours
during normal business days to examine the Books and Records relevant to the
payments of amounts due by the other party under this Agreement or the Purchase
Agreement, and all other documents and materials in the possession or under the
control of the party being audited that are reasonably related to payment of
amounts under this Agreement. Each party will be responsible for its own costs
of any such audit. Any undisputed amounts due under this Agreement discovered as
a result of such audit will be paid within five (5) business days.
This Section 8 will survive any termination of this Agreement.

 

27



--------------------------------------------------------------------------------



 



9. STANDARDS OF QUALITY / QUALITY CONTROL.
9.1 Standards of Quality. The Licensed Merchandise and any expression by
Licensee, directly or indirectly, which by its nature conveys to others the
existence of a relationship between Licensee and the Trademarks or the Licensed
Merchandise (including, without limitation, all packaging, labeling, fixturing,
advertising, point of sale and sales promotion materials and product literature
(any such expression is herein referred to as “Trademark Use Materials”) shall
be of a quality, style, appearance, distinctiveness and quality which shall be
materially consistent with Licensee’s private brand merchandise of a similar
price and taste level and shall in all respects (including, without limitation,
the manufacture, sale, marketing and advertising) be in accordance with all of
the terms and provisions of this Agreement, with all applicable laws, rules and
regulations and with any approval decision made by Licensor, shall not
materially and adversely affect any rights of ownership of Licensor in the
Trademarks and shall not materially derogate or detract from the repute of
Licensor or the Trademarks.
9.2 Manufacturing/Sourcing. (a) Licensee shall ensure that each of its suppliers
of Licensed Products agrees to the standards set forth in Licensee’s standard
purchase contract forms, and Licensee will monitor the performance of its
contractors for compliance with such standards, and will enforce such standards,
all in the usual manner in which such standards are enforced in regard to other
suppliers of Licensee’s private brand merchandise. In addition, with respect to
the Licensed Products, Licensee shall (a) require that each of its suppliers
(i) post Licensor’s Standards of Engagement in a conspicuous place in such
suppliers’ facilities, (ii) complies with Licensor’s Standards of Engagement, as
set forth in Exhibit H; and (b) provide Licensor with a copy of its legal
compliance survey for each supplier and make available details regarding such
survey upon request. Furthermore, Licensor shall have the right to review
Licensee’s supplier and manufacturer list. In addition, Licensor shall have the
right to inspect, and audit, either directly or through its auditors or the Fair
Labor Association or its auditors, such suppliers and manufacturers, and
Licensee shall take commercially reasonable efforts to assist in the inspection
and auditing of such suppliers and factories. Licensee agrees to cease doing
business with any supplier, with respect to Licensed Product, in the event such
supplier fails to permit such inspection and audit or fails to comply with
Licensee’s standards or Licensor’s Standards of Engagement within sixty
(60) days of such failure. All information or documents provided to Licensor
under this subsection will be held confidential and will not be used other than
to verify compliance with this section. In no instance will this information be
shared with Licensor’s sourcing organization.

 

28



--------------------------------------------------------------------------------



 



10. PROTECTION OF TRADEMARKS.
10.1 Acknowledgments and Agreements of Licensee. As a material inducement to
Licensor to enter into this Agreement, and as a material part of the
consideration to Licensor hereunder, Licensee hereby acknowledges and agrees
that:
10.1.1 (i) As between the parties, Licensor owns the Trademarks in the Sales
Territory and all rights, registrations, applications and filings with respect
to such Trademarks and all renewals and extensions of any such registrations,
applications and filings; and (ii) Licensee is acquiring hereby only the right
to use the Trademarks for the purpose stated in and pursuant to the terms and
conditions of the Agreement.
10.1.2 (i) Great value is placed on the Trademarks, and the goodwill associated
therewith; (ii) the Trademarks and the IP rights and all rights therein and
goodwill pertaining thereto belong exclusively to Licensor; and (iii) all
authorized use of the Trademarks and the IP rights by Licensee shall inure to
the benefit of Licensor.

 

29



--------------------------------------------------------------------------------



 



10.1.3 The consuming public and the industry associate the Trademarks with
products of consistently high quality.
10.2 Protection of Rights.
10.2.1 Restriction on Use. Licensee shall not use or permit the use of the
Trademarks for any purpose or use other than the uses licensed under this
Agreement.
10.2.2 General. Licensee shall cooperate fully and in good faith with Licensor,
at Licensor’s sole expense, for the purpose of securing and preserving
Licensor’s rights in and to the Trademarks and in connection with protecting
lenders’ and other secured parties’ rights under the Credit Agreement. Licensee
shall cause to appear on and in connection with the Licensed Products and the
stores and advertising such reasonable statutory trademark notices and other
notices proclaiming and identifying the Trademarks as property of Licensor as
Licensor may deem appropriate from time to time.
10.2.3 Registration. Licensee shall, upon reasonable request and at Licensor’s
sole expense, supply to Licensor enough specimens of advertisements, tags,
labels and other uses of the Trademarks as may be required in connection with
any of Licensor’s Trademark applications or registrations in the Territory.
Licensee shall execute any instrument Licensor shall reasonably deem necessary
or desirable to record or cancel Licensee as a registered user of the
Trademarks, it being understood and agreed that Licensee’s right to use the
Trademarks in the event that the filing of a registered user application is
required or is requested by Licensor shall commence only upon the filing of such
registered user application, and shall continue only so long as this Agreement
remains in effect.

 

30



--------------------------------------------------------------------------------



 



10.2.4 Customer Complaints. Licensee shall, in connection with its duty to use
the Trademarks so as to promote the continuing goodwill thereof, give immediate
attention and take any reasonably necessary action, consistent with its customer
relations and other policies, to satisfy all legitimate customer complaints
brought against Licensee in connection with the Licensed Products. Licensee
shall give Licensor immediate written notice of all complaints that might result
in legal action between Licensor and any third party.
10.2.5 ***
10.3 Covenants and Agreements of Licensor. As a material inducement to Licensee
to enter into this Agreement, Licensor hereby agrees that: (i) subject to the
Credit Agreement and the Existing Licenses, as each such Existing License exists
as of the effective date of this Agreement, Licensor will not (and shall not
permit any third party to) assign, transfer or convey any of the Trademarks or
IP Rights or encumber any of the Trademarks or IP Rights in any manner in the
Sales Territory, including, without limitation, by way of granting or permitting
any Lien (as defined below) on any of the Trademarks or IP

 

31



--------------------------------------------------------------------------------



 



Rights; (ii) Licensor will use commercially reasonable efforts to maintain the
standards set forth in the Existing Licenses with respect to the prestige
associated with each of the Trademarks; (iii) Licensor will periodically confer
with Licensee with respect to the prosecution and maintenance of all
applications to register and registrations for any of the Trademarks in the
Territory; (iv) upon Licensee’s written request and at Licensee’s cost and
expense, Licensor will promptly file application(s) to register any of the
Trademarks for goods and/or services for which Licensee intends to use such
Trademarks and for which there is not, at the time of such request by Licensee,
any pending application or valid and unexpired registration for such Trademarks
for such goods and/or services; (v) Licensor will diligently prosecute all
applications for registration of any of the Trademarks in the Territory and
obtain registrations for such Trademarks in the Territory; (vi) Licensor will
maintain in full force and effect all registrations for any Trademarks in the
Territory; and (vii) Licensor will pay all applicable fees and make all
applicable filings when due with respect to all of the foregoing in clauses
(iv), (v) and (vi). For purposes of this Agreement, “Lien” means any charge,
claim, pledge, condition, encumbrance, equitable interest, option, security
interest, mortgage, right of first refusal, or restriction of any kind,
including, without limitation, any restriction on use, transfer, receipt of
income or exercise of any other attribute of ownership.
10.4 Additional Covenant and Agreement of the Parties. Neither party will take
any action or omit to take any action (and shall not permit any third party to
take any action or omit to take any action) that is reasonably likely to tarnish
or diminish the reputation or goodwill associated with any of the Trademarks or
the IP Rights;

 

32



--------------------------------------------------------------------------------



 



10.5 Enforcement. Each party agrees to reasonably promptly notify the other
party in writing of any infringement, dilution or violation of any of the
Trademarks in the Sales Territory by any third party of which such party becomes
aware (collectively, “Violation”). Licensor will, at its sole cost and expense,
promptly take all action the parties mutually deem necessary to abate such
Violation. If any such Violation is not completely abated to the parties’ mutual
satisfaction within ninety (90) days after Licensor first becomes aware of such
Violation, Licensor will, if mutually agreed upon by the parties in their
reasonable business judgment, promptly commence, and diligently prosecute,
litigation or other appropriate legal proceeding against such third party
engaged in such Violation (or reasonably suspected to be engaged in such
Violation). As between the parties, Licensor will control the prosecution of any
such litigation or proceeding unless otherwise mutually agreed upon by the
parties in writing, provided that Licensor will regularly confer with Licensee
regarding, and keep Licensee apprised of the current status of, such prosecution
and will in good faith consider the comments, suggestions and other input of
Licensee and/or its counsel with respect to such prosecution. If Licensor
controls such prosecution, the parties agree that Licensee may, at its own
expense, retain its own legal counsel to monitor such prosecution. Licensee
agrees to reasonably cooperate with Licensor, at Licensor’s expense, in
connection with any such litigation or proceeding (including, without
limitation, by providing documents and information as may be necessary or
helpful in connection therewith). In the event Licensor is awarded any damages
or receives any settlement amounts in connection with any such litigation or
proceeding, such damages or settlement amounts, as the case may be, shall first
be distributed to the parties to reimburse each party for the out-of-pocket
costs and expenses incurred by such party in connection with such litigation or
proceeding (in the case of Licensee, including, without limitation, the expenses
incurred by Licensee to retain its own legal counsel to monitor the prosecution
of such litigation or proceeding), and any such damages or settlement amounts,
as the case may be, remaining thereafter shall be distributed equally between
the parties.

 

33



--------------------------------------------------------------------------------



 



11. EVENTS OF DEFAULT; TERMINATION.
11.1. Each of the following constitutes an event of default under this
Agreement:
(a) If Licensee fails to pay any undisputed funds owing to Licensor pursuant to
this Agreement as and when due, provided that with respect to the first such
failure by Licensee, Licensor will not be entitled to call a default under this
Section 11.1(a) until it gives Licensee notice thereof and Licensee fails to
cure such default within five business (5) days of such notice; or
(b) if either party institutes proceedings to be adjudicated a voluntary
bankrupt or insolvent, or consents to the filing of a bankruptcy proceeding
against it, or files a petition or answer seeking reorganization or arrangement
under any bankruptcy act or any other similar applicable law of any country, or
consents to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency for itself, or any of its property, or makes an
assignment for the benefit of creditors, or is unable to pay its debts generally
as they become due, or shall cease doing business as a going concern, or
corporate action is taken by it in furtherance of any of the foregoing purposes;
or
(c) if an order, judgment or decree of a court having jurisdiction is entered
adjudicating Licensee, a bankrupt or insolvent, or approving, as properly filed,
a petition seeking reorganization of Licensee, or of all or a substantial part
of its properties or assets under any bankruptcy act or other similar applicable
law, as from time to time amended, or appointing a receiver, trustee or
liquidator of Licensee, and such order, judgment or decree remains in force,
undischarged and unstayed for a period of thirty (30) days, or a judgment or
lien for the payment of money in excess of $500,000 which is secured by a
security interest in the licensed merchandise is rendered or entered against it
and the same remains undischarged or unbonded for a period of thirty (30) days,
or any writ or warrant or attachment shall be issued or levied against a
substantial part of its property and the same is not released, vacated or bonded
within thirty (30) days after issue or levy; or

 

34



--------------------------------------------------------------------------------



 



(d) if Licensee defaults, subject to applicable cure or waiver provisions, on
any obligation in excess of $500,000 which is secured by a security interest in
Licensed Merchandise; or
(e) if Licensee for any reason completely discontinues the sale of all Licensed
Merchandise, or shall liquidate or dissolve; or
(f) if Licensee fails to materially comply with any of the quality requirements
set forth herein, subject to the ability to cure such failure within thirty
(30) days; or
(g) if either party conducts its business hereunder in a manner which causes the
other party to send such party two or more notices of a default under this
Section 11.1 in any consecutive 12-month period; or
(h) if Licensee has not begun the bona fide sale of Licensed Merchandise on or
before September 2010, unless a delay in such sales has been approved in advance
in writing by Licensor; or
(i) if any representation or warranty of either party contained herein is or
becomes false or misleading in any material respect, or if either party fails to
perform or observe any material term, condition, agreement or covenant in this
Agreement on its part to be performed or observed, other than as provided in
Paragraphs (a) through (h) of this Section 11.1, and such default is not
remedied within thirty (30) days after written notice thereof from the
nondefaulting party, unless such default is curable but is not capable of being
cured through the defaulting party’s diligent and continuous effort within such
thirty (30) day period, and such party immediately commences to cure such
default, and thereafter applies its diligent and continuous best efforts to cure
such default, and does in fact cure such default within ninety (90) days of the
initial notice of default.

 

35



--------------------------------------------------------------------------------



 



11.2 As used in this Agreement, the term “default” shall mean any condition,
event or state of facts which, after notice or lapse of time, or both, would be
an event of default.
11.3 If any event of default occurs and is continuing, the nondefaulting party
may, by written notice to the defaulting party, immediately terminate this
Agreement, subject to the cure periods set forth in this Agreement; provided
that in the event of default under Sections 11.1(b), (c), (d), (e) (f) or (g),
this Agreement will terminate automatically.
12.  ASSIGNMENTS. Neither this Agreement nor any of the rights or duties
hereunder may be assigned or otherwise transferred in any way by Licensor,
without the prior written consent and agreement of Licensee, which consent shall
not be unreasonably withheld; provided, that no consent will be required in
connection with any collateral assignment of this Agreement, or the rights
hereunder, to the lenders or other secured parties under the Credit Agreement.
For the avoidance of doubt, a change in control of Licensor (including any
Change of Control) shall not constitute an assignment requiring Licensee’s
consent. Neither this Agreement nor any of the rights granted to or obligations
undertaken by Licensee hereunder may be transferred, assigned, pledged, sold,
mortgaged, sublicensed (except as provided in Section 2) or otherwise
hypothecated or disposed of, either directly or indirectly, in whole or in part,
by operation of law or otherwise to any third-party without the prior written
approval of Licensor, which may be withheld in Licensor’s sole discretion; any
attempted transfer shall be null, void, and of no force or effect.

 

36



--------------------------------------------------------------------------------



 



13. INDEMNIFICATIONS.
13.1 Indemnification of Licensor. Licensee shall defend, indemnify and hold
Licensor and its affiliates, directors, officers, employees and agents harmless
from and against any and all third party liability claims, causes of action,
suits damages and expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Indemnified Losses”), which Licensor may become liable for, or
may incur, or be compelled to pay, by reason of any acts or alleged acts,
whether of omission or commission, that may arise under or in connection with
this Agreement, in connection with Licensed Merchandise manufactured by or on
behalf of Licensee, except to the extent such liability results from a breach of
this Agreement by Licensor or from requirements supplied or imposed by Licensor
on a Licensed Product.
13.2 Indemnification of Licensee. Licensor shall defend, indemnify and hold
Licensee and its affiliates, directors, officers, employees and agents harmless
of, from and against Indemnified Losses, which Licensor may become liable for,
or may incur, or be compelled to pay, by reason of any claim of any third party
with respect to Licensee’s use of the Marks or the IP Rights, including without
limitation, Trademark, Trade Dress, copyright or design infringement arising out
of the use of Licensee of the Trademarks as authorized in this Agreement, except
to the extent such liability results from a breach of this Agreement by
Licensee.
13.3 An indemnified party will immediately give notice to the indemnifying party
of any claim, action or suit that may give rise to liability under this
Section 13, provided that the failure of any indemnified party to provide such
notice will not relieve the indemnifying party of its obligations hereunder
except to the extent of actual prejudice against an indemnifying party. The
indemnifying party will have the option to defend any such claim, action or
suit, including the right to select counsel, control the defense, assert
counterclaims and crossclaims, bond any lien or judgment, take any appeal and to
settle on such terms as it, in its discretion, reasonably deems advisable,
provided prior notice of any settlement is given to the indemnified party and
such party provides its express prior consent thereto. No settlement of any
claim may be effected without the prior written consent of the indemnifying
party.

 

37



--------------------------------------------------------------------------------



 



14. WARRANTIES.
Each party represents and warrants to the other that:
14.1 It is authorized to enter into this Agreement; that this Agreement has been
duly executed by an authorized signatory of such party and constitutes the valid
and binding obligation enforceable in accordance with its terms; that at all
times during the term of this Agreement, it shall have the power and authority
to perform all of its obligations under this Agreement; and that the execution,
delivery, and performance of this Agreement will not violate any agreement or
instrument to which it is a party.
14.2 This Agreement has been duly executed and delivered and constitutes a
legal, valid and binding obligation enforceable in accordance with its terms;
14.3 Neither the execution and delivery of this Agreement or any of the
instruments or agreements herein referred to nor the consummation of any of the
transactions contemplated hereby or thereby nor the performance of this
Agreement or any of the instruments or agreements herein requires the consent,
approval, order or authorization of, or registration with, or the giving of
notice to, any third party or any governmental agency, public body or authority,
other than any required consent under the Credit Agreement, including the Lender
Consent described above.

 

38



--------------------------------------------------------------------------------



 



14.4 Neither the execution and delivery of this Agreement or any of the
instruments or agreements referred to nor the consummation of any of the
transactions contemplated hereby or thereby nor compliance with any of their
respective terms and provisions will contravene any existing federal, state or
local law, rule or regulation or any judgement, decree or order or will
contravene or result in any breach of, or constitute any default under any
agreement or instrument.
15. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF LICENSOR.
Licensor represents and warrants to Licensee that:
15.1 Except as set forth on Exhibit I, as of the date hereof, Licensor
exclusively owns all right, title and interest in and to the Trademarks in the
Sales Territory. The Trademarks that are registered in the Sales Territory are
valid and enforceable.
15.2 Except as set forth on Exhibit I, as of the date hereof, (a) to Licensor’s
knowledge, no person or entity is infringing, conflicting with, violating or
diluting any of the Trademarks in the Sales Territory in any material respect,
and (b) within the three (3) year period prior to the date hereof, Licensor has
not provided any written or, to Licensor’s knowledge, unwritten notice or other
communication to any person or entity, and no action or proceeding or claim has
been asserted by Licensor, alleging that any person or entity is infringing,
conflicting with, violating or diluting any of the Trademarks in the Sales
Territory.
15.3 Except as set forth on Exhibit I, as of the date hereof, (a) to Licensor’s
knowledge, none of the Trademarks or the use, practice or exploitation of any of
the Trademarks infringes, conflicts with, violates or dilutes any intellectual
property rights owned by any person or entity; (b) within the three (3) year
period prior to the date hereof, no written claim, notice or other communication
alleging that any of the Trademarks infringes, conflicts with, violates or
dilutes any intellectual property rights owned by any person or entity has been
served on or otherwise received by Licensor from any person or entity; and
(c) there is no claim or action or proceeding pending or threatened against
Licensor with respect to any of the Trademarks or the ownership, use, validity
or enforceability thereof, other than any non-final determinations of any
governmental authority with respect to the Trademarks.

 

39



--------------------------------------------------------------------------------



 



15.4 All necessary registration, maintenance, renewal and other relevant filing
fees in connection with any registrations or pending applications for any of the
Trademarks have been timely paid, and all necessary documents, certificates and
other relevant filings in connection with any registrations or pending
applications for any of the Trademarks have been timely filed, with the relevant
governmental authorities for the purpose of maintaining the Trademarks and all
registrations and applications therefor. No registration obtained by Licensor
for any of the Trademarks in the Territory has been cancelled, abandoned or not
renewed except where Licensor has, in its reasonable business judgment, decided
to cancel, abandon or not renew such registration.
15.5 Licensor makes no representation that the use of the Marks or IP Rights in
connection with the Manufacturing License does not or will not infringe or
violate the rights of any third party.

 

40



--------------------------------------------------------------------------------



 



16. INSURANCE.
Both parties will maintain from and after the effective date and until the
expiration or termination of this Agreement, insurance of the following kinds
and amounts, or in the amounts required by law, whichever is greater:
16.1 Worker’s Compensation Insurance. Worker’s Compensation and Employer’s
Liability Insurance affording (a) protection under the Worker’s Compensation Law
of the state in which work is to be performed, or containing an all-states
endorsement; and (b) Employer’s Liability protection subject to a limit of not
less than ***.
16.2 General Liability Insurance. Commercial General Liability Insurance written
on an occurrence basis in amounts not less than:

         
 
  Bodily Injury   Property Damage
 
  *** per person   *** per occurrence
 
  *** annual aggregate   *** annual aggregate

This insurance shall include (a) products and completed operations liability
coverage; and (b) contractual liability coverage for the liabilities assumed
under this Agreement for which such policy applies. The commercial general
liability insurance will be written as a primary policy not contributing with
any other coverage which a party may carry.
All insurance policies required to be maintained under this Agreement will be
procured from insurance companies rated at least A-VIII or better by the then
current edition of Best’s Insurance Reports published by A.M. Best Co. Upon
request, each party will provide the other party with certificates of insurance
evidencing the required coverage concurrently with the execution of this
Agreement and upon each renewal of such policies thereafter, including a clause
that obligates the insurer to give that party at least thirty (30) days prior
written notice of any material change or cancellation of such policies.

 

41



--------------------------------------------------------------------------------



 



If any portion of the obligations of either party covered under this Agreement
is subcontracted, Licensee shall require each subcontractor to maintain and
furnish satisfactory evidence that such subcontractor has Worker’s Compensation
and Employer’s Liability and such other forms and amounts of insurance as
Licensor deems reasonably adequate.
So long as Licensee has a net worth in excess of ***, Licensee may self-insure
with respect to the insurance coverage described herein as long as Licensee has
adopted a bona fide and legally qualified plan of self insurance with respects
to such coverage that is sufficient to provide for any losses that occur in
connection with Licensee’s obligations covered by this Agreement.
This section shall in no way affect the indemnification, remedy, or warranty
provisions set forth in this Agreement.
17. GENERAL PROVISIONS
17.1 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered either by
personal service, overnight delivery service, facsimile or by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
and addressed as follows:
If to Licensor:
Liz Claiborne, Inc.
Attn: Executive Vice President — Partnered Brands
1441 Broadway
New York, NY 10018

 

42



--------------------------------------------------------------------------------



 



With a copy to:

Liz Claiborne, Inc.
Attn: Legal Department
One Claiborne Ave
North Bergen, NJ 07047
If to Licensee:
General Merchandise Manager
responsible for applicable Product Category
J. C. Penney Corporation, Inc.
6501 Legacy Drive
Plano, TX 75024
With a copy to
Legal Department
J. C. Penney Corporation, Inc.
6501 Legacy Drive
Plano, TX 75024
If delivered personally or by overnight delivery service, such notices or other
communications shall be deemed delivered upon delivery. If sent by fax, such
notice or other communications shall be deemed delivered when received provided
that the sender has confirmation of receipt. If sent by United States mail,
registered or certified mail, postage prepaid, return receipt requested, such
notices or other communications shall be deemed delivered upon delivery or
refusal to accept delivery as indicated on the return receipt. Either party may
change its address at any time by written notice to the other party as set forth
above.
17.2 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, discussions and agreements relating
to the subject matter hereof. This Agreement may not be orally changed, altered,
modified or amended in any respect.

 

43



--------------------------------------------------------------------------------



 



17.3 Successors and Assigns. This Agreement shall be binding upon and shall
insure to the benefit of the successors and permitted assigns of the parties.
17.4 Choice of Law and Jury Waiver. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HERETO WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
17.5 Equitable Relief. Each party acknowledges that the other will suffer great
and irreparable harm as a result of the breach of any covenant or agreement to
be performed or observed under this Agreement other than the covenants to make
monetary payments, and, whether such breach occurs before or after the
termination of this Agreement, each party acknowledges that the non-breaching
party will be entitled to apply for and receive from any court of competent
jurisdiction a temporary restraining order, preliminary injunction and permanent
injunction, without any necessity of proving damages or any requirement for the
posting of a bond or other security, enjoining the breaching party from further
breach of this Agreement or further infringement or impairment of Licensor’s
rights in and to the Marks. Such relief will be in addition to and not in
substitution of any other remedies available to the non-breaching party pursuant
to this Agreement or otherwise.
17.6 No Waiver. No waiver by either party, whether express or implied, of any
provision of this Agreement or of any breach or default of any party, shall
constitute a continuing waiver of such provision or any other provisions of this
Agreement, and no such waiver by any party shall prevent such party from acting
upon the same or any subsequent breach or default of the other party of the same
or any other provision of this Agreement.

 

44



--------------------------------------------------------------------------------



 



17.7 No Joint Venture. Nothing in this Agreement shall create a partnership or
joint venture or establish the relationship of principal and agent, franchise
and franchiser, or any other relationship of a similar nature between the
parties hereto, and neither Licensee nor Licensor shall have the power to
obligate or bind the other in any manner whatsoever.
17.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
17.9 Authority. Each individual signing on behalf of a party hereto represents
and warrants that he or she is authorized to execute this Agreement on behalf of
such party.
17.10 Confidential Information. Each party, acting in any capacity, may provide
the other with, or allow access to, certain proprietary information not
generally known to the public. Such information shall be known as “Confidential
Information.” The parties shall not at any time disclose, permit the disclosure
of, release, disseminate, or transfer, whether orally or by any other means, any
part of the disclosing party’s Confidential Information to any other person or
entity, whether corporate, governmental, or individual, without the express
written consent of the other party except as required by applicable law or in
connection with legal process. However, disclosure is permitted to those persons
who are involved in the final contract negotiations between the respective
parties. The provisions of this Section shall not apply to any Confidential
Information which: (a) at the time disclosed or obtained is in the public
domain; (b) after being disclosed or obtained becomes part of the public domain
through no act, omission or fault of any party; (c) was in a party’s possession
at the time of disclosure or receipt and was

 

45



--------------------------------------------------------------------------------



 



not acquired, directly or indirectly, under an obligation of confidence;
(d) such party demonstrates that the Confidential Information was received by it
from a third party after the time it was disclosed or obtained hereunder and was
not acquired by the third party, directly or indirectly, from the party sharing
the Confidential Information or from a director, employee, agent or other
representative of that party under an obligation of confidence with the other;
(e) a party is legally required to disclose. This Section shall continue in full
force and effect and any rights or remedies either party may have with respect
to the other arising out of the other’s termination of this Agreement for a
period of three (3) years.
17.11 Non Disclosure. Other than as may be legally required, neither party shall
publicly disclose the existence or terms of this Agreement or its terms without
the prior written consent of the other party.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                          LICENSEE:   J. C. PENNEY CORPORATION, INC., a Delaware
corporation    
 
               
 
  By:   /s/ Myron E. (Mike) Ullman, III                  
 
      Name:   Myron E. (Mike) Ullman, III    
 
               
 
      Title:   Chairman and Chief Executive Officer    
 
               
 
                    J. C. PENNEY COMPANY, INC., a Delaware corporation    
 
               
 
  By:   /s/ Myron E. (Mike) Ullman, III                  
 
      Name:   Myron E. (Mike) Ullman, III    
 
               
 
      Title:   Chairman and Chief Executive Officer    
 
               
 
                        LICENSOR:   LIZ CLAIBORNE, INC., a Delaware corporation
   
 
               
 
  By:   /s/ William L. McComb                  
 
      Name:   William L. McComb    
 
               
 
      Title:   Chief Executive Officer    
 
               

 

 



--------------------------------------------------------------------------------



 



EXHIBITS
A. Product Categories
B. ***
C. Existing Licenses
D. Design Calendar
E. Product Packages
F. Purchase Agreement
G. Quarterly Report Samples
H. Standards of Engagement
I. Trademark Disclosure

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Product Categories

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Product Categories
Set forth below is the list of product categories. This list is subject to the
Existing Licenses, as set forth on Schedule 3. No trademark licensed pursuant to
the Existing Licenses is included in the product categories below.
Women’s Apparel: Missy, Petites, Women’s, Swimwear, Outerwear, Sleepwear, and
Dresses
Accessories (Men & Women): Scarves/Wraps, Cold Weather, Sunglasses, Optical,
Belts, Hosiery, Intimates, Watches and Fine Jewelry (defined as defined in
License Agreement) Handbags, Small Leather Good’s (SLG’s)
Men’s: Sportswear, Big & Tall, Tailored Clothing, Dress Shirts, Neckwear, Belts,
Underwear, Sleepwear, Classification Pants, Denim, Outerwear, Suited Separates,
Dress Trousers & Sportcoats
Footwear: Women’s & Men’s
Home & Travel: Bath, Bedding, Window, Tabletop, Floor Covering, Lighting,
Furniture & Luggage
Children: Boys & Girls
Cosmetics and Fragrance

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
***

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Existing Licenses

 

 



--------------------------------------------------------------------------------



 



              SCHEDULE 3   Product Category   Trademarks   Licensed Categories
1
  Men’s Hosiery   Concepts by Claiborne    
 
           
2
  Belts, Cold Weather Accessories (Felt Hats,
Leather Gloves, Woven Scarves, Knit Hats, Knit
Gloves, Knit Scarves), Soft Accessories
(Scarves, Capes, Wraps, Ruanas)   Liz Claiborne,    
 
           
3
  Women’s sleepwear, loungewear, and robes   Liz Claiborne, Liz Claiborne Woman,
Liz & Co;    
 
           
4
  Women’s foundations, daywear, underwear, and shapewear sold in intimate
apparel or foundations and daywear departments of Department Stores including
bras, panties, t-shirts, camisoles, boxer shorts, garter belts, and any other
coordinated pieces typically sold in these departments   Liz Claiborne, Liz
Claiborne Woman, Liz Claiborne, Liz & Co.    
 
           
5
  cosmetics and fragrance products including cologne, perfume, eau de parfum,
and eau de toilette, and scented ancillary products in any form which bear the
Licensed Marks, as the case may be. The term “ancillary products” means scented
body lotions, bath/shower gels, soaps, powder, deodorant, antiperspirants,
suntan lotions, scrubs, body lotions, body soufflés, and body mists to be
rubbed, poured, sprinkled or sprayed on, introduced into, or otherwise applied
to the human body or any part thereof for cleansing, beautifying, or promoting
attractiveness, and any scented candles, sachets, potpourri or home fragrance
products that use the same scent properties as those used for colognes,
perfumes, eau de parfum or eau de toilette products.   Liz Claiborne,
Claiborne for
Men,Concepts by
Claiborne, Liz & Co    
 
           
6
  Men’s footwear. Licensee shall have a right of first negotiation with respect
to boy’s footwear   Claiborne, Concepts
by Claiborne    
 
           
7
  Boy’s dress apparel sizes 4-7 and 8-20, as sold as a collection, including
suits, suiting separates, i.e. blazers, dress shirts, dress pants (including
khakis), sweaters and vests; boys’ apparel, sizes 2T-4T, boys’ apparel sizes
2-3, boys’ school uniforms sizes 4 to 20 and girls’ uniforms sizes 4 to 16x.  
Claiborne and Liz Claiborne with respect to girls’ uniform merchandise    
 
           
8
  Men’s suits, suit separates, sport-coats, trousers, vests, other than vests
for tuxedos, raincoats, and overcoats characterized as “tailored” clothing;
casual pants and slacks   Claiborne and Concepts by Claiborne    

 

 



--------------------------------------------------------------------------------



 



              SCHEDULE 3   Product Category   Trademarks   Licensed Categories
9
  Men’s Dress Shirts   CLAIBORNE, CONCEPTS
BY CLAIBORNE    
 
           
10
  Men’s robes, loungewear, pajamas, jog suits,
swim suits, boxers, and, on a non-exclusive
basis, knit underwear, as sold in main floor
classification departments   Claiborne; right of first negotiation with respect
to the Concepts by Claiborne trademark;    
 
           
11
  Women’s career, career casual, casual and sport shoes (including sneakers and
other vulcanized shoes)   Liz Claiborne, Liz Claiborne New York, Liz & Co.    
 
           
12
  Women’s Socks, Trouser Socks, Tights and Sheers   Liz Claiborne, Liz
Claiborne Woman    
 
           
13
  (a) Women’s fashion outerwear and rainwear, which include overcoats and
raincoats made of wool, cotton, synthetics, leather, suede and fake fur and
(b) men’s fashion outerwear and rainwear, including raincoats and overcoats and
outerwear made of cotton, synthetics, suede and leather, excluding dress wool
overcoats   LIZ CLAIBORNE,
CLAIBORNE, LIZ
CLAIBORNE WOMAN, LIZ
& CO, CONCEPTS BY
CLAIBORNE, LIZWEAR    
 
           
14
  Men’s neckwear,and formal wear, limited to ties, cummerbunds, and pocket
squares, and shall not include any other items whatsoever   Claiborne    
 
           
15
  Area rugs, Accent rugs   Liz Claiborne Home    
 
           
16
  Men’s and boy’s neckwear   Concepts by Claiborne    
 
           
17
  Luggage, garment bags, business cases, portfolios, satchels, backpacks, and
related travel organizers and accessories, all to be sold only as a separate
classification to luggage departments of approved customers   Claiborne,
Concepts by Claiborne, Liz & Co. and Liz Claiborne    
 
           
18
  Solid color, woven and print decorative home fabrics / piece goods. Home
Decorative Trimmings, including but not limited to cording, brushed fringe,
tassel fringe, bail fringe, loop fringe, gimp, borders, rosettes, chair tassels,
pillow tassels and cord curtain tie-backs.   Liz Claiborne, Liz Claiborne
Collection and Liz Claiborne Home    
 
           
19
  Sunglasses Products, consisting of sunglasses and cases made specifically for
sunglasses; and, Optics Products, consisting of ophthalmic eyewear frames which
shall include sunglass clips made specifically for such frames and any
replacement sunglass clips sold with such frames, non-prescription reading
glasses, and eyewear cases made specifically for such eyewear frames.  
Claiborne, Liz Claiborne, Concepts by Claiborne, Liz & Co.    
 
           
20
  Men’s belts, jewelry (including cuff links, studs, tie clips, but excluding
watches), braces & small leather goods (such as without limitation, wallets,
billfolds, trifolds, hipfolds, credit card cases, secretaries, key fobs &
agendas) and shall not include any other items whatsoever   Concepts by
Claiborne, Claiborne    
 
           
21
  Women’s swimwear, including coordinating
cover-ups, sold in swimwear departments only   Liz Claiborne, Liz
Claiborne Woman, Liz
& Co    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Design Calendar
***

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Product Packages
***

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Purchase Agreement
***

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Quarterly Report Samples
***

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Standards of Engagement

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c96532c9653200.gif]
Standards of Engagement
Liz Claiborne, Inc. and its subsidiaries are committed to producing high quality
products at a good value to our consumer. The Company follows the letter and
spirit of all applicable laws, and maintains a high standard of business ethics
and regard for human rights. Moreover, we require sound business ethics from our
suppliers. Suppliers must observe all applicable laws of their country,
including laws relating to employment, discrimination, the environment, safety
and the apparel and related fields. Suppliers must comply with all applicable
United States laws relating to the import of products, including country of
origin labeling, product labeling and fabric and product testing. If local or
industry practices exceed local legal requirements, the higher standard applies.
Forced Labor. There shall not be any use of forced labor, whether in the form of
prison labor, indentured labor, bonded labor or otherwise.
Child Labor. No person shall be employed at an age younger than 15 or younger
than the age for completing compulsory education in the country of manufacture
where such age is higher than 15.
Harassment or Abuse. Every employee shall be treated with respect and dignity.
No employee shall be subject to any physical, sexual, psychological or verbal
harassment or abuse.
Nondiscrimination. No person shall be subject to any discrimination in
employment, including hiring, salary, benefits, advancement, discipline,
termination or retirement, on the basis of gender, race, religion, age,
disability, sexual orientation, nationality, political opinion, or social or
ethnic origin.
Health and Safety. Employers shall provide a safe and healthy working
environment to prevent accidents and injury to health arising out of, linked
with or occurring in the course of work as a result of the operation of employer
facilities.
Freedom of Association and Collective Bargaining. Employers shall recognize and
respect the right of employees to freedom of association and collective
bargaining.
Wages and Benefits. Employers recognize that wages are essential to meeting
employees’ basic needs. Employers shall pay employees, as a floor, at least the
minimum wage required by local law or the prevailing industry wage, whichever is
higher, and shall provide legally mandated benefits.
Hours of Work. Except in extraordinary business circumstances, employees shall
not be required to work more than the lesser of 60 hours per week or the limits
on regular and overtime hours allowed by the law of the country of manufacture.
Except in extraordinary circumstances, employees shall be entitled to at least
one day off every seven day period.
Overtime Compensation. In addition to their compensation for regular hours of
work, employees shall be compensated for overtime hours at such premium rate as
is legally required in the country of manufacture or, in those countries where
such laws do not exist, at a rate at least equal to their regular hourly
compensation rate.
If you believe that these Standards of Engagement are not being upheld or if you
have any questions regarding these Standards of Engagement, please contact the
Liz Claiborne country manager. Your identity will be kept in confidence.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Trademark Disclosure
***

 

 